Case 1:18-cV-03019-R.]D-RI\/|L Document 24 Filed 12/26/18 Page 1 of 4 Page|D #: 221

CONFIDENTIALITY ORDER

lt is hereby ordered that the following provisions shall govern claims of

confidentiality in these proceedings:

(a)

(b)

(C)

The following documents and information may be designated as “confidential” provided
such documents are not public and have not previously been disclosed by the producing
party to anyone except those in its employment or those retained by it [check all that apply]:

_X_ Sensitive Commercial Data, such as confidential or proprietary research,
development, manufacturing or commercial or business inforrnation, trade secrets, special
formulas, company security matters, customer lists, financial data, projected sales data,
production data, matters relating to mergers and acquisitions, and pricing data.

_X_ Sensitive Personal Data, such as personal identifiers, financial information,
tax records, and employer personnel records.

Medical and Legal Records, including medical files and reports.
Non-public criminal history.

If any party believes a document not described in the above paragraph should nevertheless
be considered confidential, it may make application to the Court. Such application shall only
be granted for good cause shown.

An attorney for the producing party may designate documents or parts thereof as
confidential by stamping the word “confidential” on each page.

lf such information is provided in an answer to an interrogatory, the attorney may separately
append the information to the main body of the interrogatory responses, mark such
appendices ‘confidential,’ and incorporate by reference the appended material into the
responses

At the time of a deposition or within 10 days after receipt of the deposition transcript, a
party may designate as confidential specific portions of the transcript which contain
confidential matters under the standards set forth in paragraph (a) above. This designation
shall be in writing and served upon all counsel. No objection shall be interposed at
deposition that an answer would elicit confidential information. Transcripts will be
treated as confidential for this lO-day period. Any portions cfa transcript designated
confidential shall thereafter be treated as confidential in accordance with this order. The
confidential portion of the transcript and any exhibits referenced solely therein shall be
bound in a separate volume and marked “Confidential lnformation” by the reporter.

Case 1:18-cV-03019-R.]D-RI\/|L Document 24 Filed 12/26/18 Page 2 of 4 Page|D #: 222

(d)

(€)

(f)

(s)

(h)

(i)

Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
actual or proposed Witnesses, court personnel and other persons necessary to review the
documents for the prosecution or defense of this lawsuit. Each person who is permitted to
see confidential documents shall first be shown a copy of this order and shall further be
advised of the obligation to honor the confidential designation Before confidential
documents are shown to experts, actual witnesses, or proposed witnesses, each person must
agree to be bound by this order by signing a document substantially in the form of Exhibit
A. lf such person refuses to sign a document substantially in the form of Exhibit A, the party
desiring to disclose the confidential information may seek appropriate relief from the Court.
The parties agree that any discovery material produced in this litigation and designated as
confidential or for attorney’s eyes only may only be used in connection with this litigation

Review of the confidential documents and information by counsel, experts, or consultants
for the litigants in the litigation shall not waive the confidentiality of the documents or
objections to production.

The inadvertent, unintentional, or fn camera disclosure of a confidential document and
information shall not generally be deemed a waiver, in whole or in part, of any party’s
claims of` confidentiality If` at any time prior to trial, a producing party realizes that some
portion(s) of the discovery material that the party produced should be designated as
“confidential,” the party may so designate by apprising all parties in writing, and providing
that the material has not already been published or otherwise disclosed, such portion(s) shall
thereafter be treated as confidential under this order.

lf a party believes that a document designated or sought to be designated confidential by the
producing party does not warrant such designation, the party shall first make a good-faith
effort to resolve such a dispute with opposing counsel. ln the event that such a dispute
cannot be resolved by the parties, either party may apply to the Court for a determination as
to whether the designation is appropriate The burden rests on the party seeking
confidentiality to demonstrate that such designation is proper.

If any court filing incorporates confidential material or would reveal its contents, the
portions of such filing shall be delivered to the Court in a sealed envelope prominently
bearing the caption of this action and the label *"Confidential. Filed Under Seal.” Counsel
shall file under seal those and only those specific documents and that deposition testimony
designated confidential, and only those specific portions of briefs, applications, and other
filings that contain verbatim confidential data, or that set forth the substance of such
confidential information, unless independent good cause is demonstrated

Within a reasonable period after the conclusion of the litigation, all confidential material
shall be returned to the respective producing parties or destroyed by the recipients

Case 1:18-cV-03019-R.]D-RI\/|L Document 24 Filed 12/26/18 Page 3 of 4 Page|D #: 223

(j) In any application to the Court referred to or permitted by this Order, the Court may
exercise discretion in determining whether the prevailing party in such a dispute may
recover the costs incurred by it and, if so, the amount to be awarded.

(k) This Court shall retain jurisdiction over all persons subject to this Order to the extent
necessary to enforce any obligations arising hereunder.

TP-L`rnk USA Corporation and TP-Link

[)ATED: December 21, 2018 Counsel for North Arnerica Inc.

z/¢MW
DATED' Counsel for Cai G‘FU( jdl 9{0{0€"* L[.-C/

jamie j§(,[u‘ ¢4 C(@~{é\€¢`w\

 

   

 

 

DATED: Counsel for
DATEI): Counsel for
DATED:

 

ROBERT M. LEVY
United States Magistrate Judge

Case 1:18-cV-03019-R.]D-RI\/|L Document 24 Filed 12/26/18 Page 4 of 4 Page|D #: 224

 

EXHIBIT A
l have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled , case
number , have been designated as confidential. I have been informed that such

documents or information labeled “confidential.” are confidential by Order of the Court.

l hereby agree that I will not disclose any information contained in such
documents to any other person. l further agree not to use any such information for any purpose
other than this litigation.

Print Name:

 

Sign Name:

 

Dated:

 

Signed in the presence of:

(Attorney)

 

